IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-30730
                          Conference Calendar



JEROME KENNON,

                                           Plaintiff-Appellant,


versus

RICHARD SPINNER ET AL.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 96-CV-185-A
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Jerome Kennon, Louisiana inmate #131818, appeals the

dismissal, as frivolous, of his civil rights suit.       Our review of

the arguments and the appellate record reveals that, for

essentially the same reason as explained in the district court’s

order of dismissal, no abuse of discretion resulted by the

court’s frivolousness determination.     See Kennon v. Spinner, No.

96-185-A-1 (M.D. La. May 23, 1996).    For the first time on

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30730
                                - 2 -

appeal, Kennon asserts that the one-year prescriptive period was

tolled by the voluntary dismissal of an earlier suit.     We

perceive no error, plain or otherwise, by the district court’s

failure to detect a tolling of the prescriptive period.        See La.

Civ. Code Ann. art. 3463 (West 1994).

     The result of this appeal is obvious, and Kennon’s arguments

are without merit.   The appeal is frivolous and is thus

DISMISSED.   5th Cir. R. 42.2.

     Kennon has been warned of the consequences of bringing

frivolous appeals.    See Kennon v. United States, No. 95-31175

(5th Cir. Feb. 8, 1996) (unpublished).     The warning has gone

unheeded.    Accordingly, Kennon is BARRED from filing any pro se,

in forma pauperis (IFP), civil appeal in this court without the

prior written approval of an active judge of this court.       Further

he is BARRED from filing any pro se, IFP, civil pleading in any

court which is subject to this court’s jurisdiction, without the

advance written permission of a judge of the forum court.       The

clerk of this court and the clerks of all federal district courts

subject to the jurisdiction of this court are directed to return

to Kennon, unfiled, any attempted submission inconsistent with

this bar.

     APPEAL DISMISSED.   SANCTIONS IMPOSED.